1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     GREGORY N. LEONARD,                                   Case No. 3:17-cv-00549-RCJ-CBC
4                                            Plaintiff                     ORDER
5             v.
6     DR. MARTIN NAUGHTON et al.,
7                                        Defendants
8
9    I.       DISCUSSION

10            On March 12, 2019, this Court entered a screening order and dismissed the entire

11   first amended complaint, with prejudice, for failure to state a claim. (ECF No. 20 at 8).

12   The Clerk of the Court entered judgment. (ECF No. 21). On March 25, 2019, Plaintiff

13   filed a motion petition for rehearing. (ECF No. 23). On April 9, 2019, Plaintiff filed a notice

14   of appeal. (ECF No. 24). On April 12, 2019, the Ninth Circuit issued an order holding the

15   appeal proceeding in abeyance pending this Court’s resolution of ECF No. 23. (ECF No.

16   26).

17            A motion to reconsider must set forth “some valid reason why the court should

18   reconsider its prior decision” and set “forth facts or law of a strongly convincing nature to

19   persuade the court to reverse its prior decision.” Frasure v. United States, 256 F.Supp.2d

20   1180, 1183 (D. Nev. 2003). Reconsideration is appropriate if this Court “(1) is presented

21   with newly discovered evidence, (2) committed clear error or the initial decision was

22   manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist.

23   No. 1J v. Acands, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “A motion for reconsideration

24   is not an avenue to re-litigate the same issues and arguments upon which the court

25   already has ruled.” Brown v. Kinross Gold, U.S.A., 378 F.Supp.2d 1280, 1288 (D. Nev.

26   2005).

27            The Court interprets Plaintiff’s motion petition for rehearing (ECF No. 23) as a

28   motion for reconsideration. The Court has reviewed the motion and finds that Plaintiff
1    fails to present any newly discovered evidence. Additionally, the Court finds that it did
2    not commit clear error or that its initial decision was manifestly unjust or that there was
3    an intervening change in controlling law. The Court denies the motion.
4    II.   CONCLUSION
5          For the foregoing reasons, it is ordered that the motion for reconsideration (ECF
6    No. 23) is denied.
7
8                     21st day
           DATED THIS ____ day of
                               of May,
                                  April 2019.
9
10                                                    UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
